Citation Nr: 1218355	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  11-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for spondylosis and discogenic disc disease of the lumbosacral spine with arthritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1953 to June 1957, and from December 1957 to February 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required. 


REMAND

Review of the record demonstrates that since this case was certified to the Board, additional relevant evidence has been associated with the claims file, consisting of a March 2012 VA treatment note.  However, no waiver of initial RO consideration has been submitted; therefore, on remand, the RO/AMC must consider this new evidence in the first instance with respect to the claim on appeal.  See 38 C.F.R. § 20.1304 (2011).

With the exception of the March 2012 VA treatment note, the most recent VA treatment records associated with the claims folder are dated November 2010.  The March 2012 VA treatment record suggests that there may be additional VA treatment records dating since November 2010.  Thus, relevant ongoing treatment records, if any, should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In addition, the most recent VA examination concerning the Veteran's service-connected lumbosacral spine disability is dated June 2010, nearly 2 years ago.  The evidence of record suggests that the Veteran's lumbosacral spine disability may have worsened since that examination.  It is indicated that in March 2012, he was issued a lumbosacral corset by the VA.  To ensure that the record reflects the current severity of the disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Upon remand, the Veteran should be afforded an additional VA examination for his service-connected lumbosacral spine disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should request that the Veteran provide the names, addresses, and approximate dates of treatment from all health care providers, both VA and private, who have treated him for his service-connected lumbosacral spine disability since May 2009.  After securing any necessary release, the RO/AMC should obtain any records which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

Ongoing VA treatment records, if any, dating since November 2010 should be obtained from the Charleston, South Carolina VA Medical Center.


2.  After all treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA spine examination to determine the current severity of his service-connected lumbosacral spine disability.  The claims file must be provided to the examiner prior to the examination.  A complete rationale for all opinions expressed must be provided. 

The examiner should describe all symptomatology related to the Veteran's service-connected lumbosacral spine disability, to include orthopedic and neurological symptoms.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.

The examiner should also describe any functional loss pertaining to the thoracolumbar spine due to pain or weakness, and document all objective evidence of those symptoms.  In addition, the examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should also document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).

3.  After completing these actions, conduct any other development as may be indicated by the responses received as a consequence of the action taken in the preceding paragraphs.

4.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



